Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-16 and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, the prior art of record does not disclose or suggest “wherein the shuttle comprises a plurality of axial external grooves extending parallel with an axis of travel of the shuttle,” in combination with the other claim limitations.  Claims 2-5 and 11-20 depend from base Claim 1, and therefore these claims are subsequently allowed.  
RE Claim 6, the prior art of record does not disclose or suggest “wherein the brace stops the shuttle from moving any further in the downstream direction away from the hold position when the shuttle is moved in the downstream direction by the one or both of the pressure differential and the airflow, but the brace permits the shuttle to be moved in the upstream direction away from the hold position when the force of the spring overcomes the force of the one or both of the pressure differential and the airflow,” in combination with the other claim limitations.  Claims 7-8 depend from base Claim 6, and therefore these claims are subsequently allowed.  
RE Claim 9, the prior art of record does not disclose or suggest “wherein the counter increments a first half cycle count when the counter magnet moves from the primary position to the secondary position, and the counter increments a second half cycle count when the counter magnet moves from the secondary position to the primary position,” in combination with the other claim limitations.  Claim 10 depends from base Claim 9, and therefore this claim is subsequently allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852